DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered.
Applicant's amendments and remarks, filed on 02/11/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 21, 26-29, 31, 32, 35-37 are under examination. 
Claims 1-20, 22-25, 30, 33-34, 38 are cancelled.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to U.S. Provisional Patent Application No. 62/133,638, filed March 16, 2015 is acknowledged. 
Information Disclosure Statement
The information disclosure statement document(s) filed 11/20/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document has been fully considered by the examiner.
The information disclosure statement document(s) filed 04/22/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. In this case, the CA 2623938 reference is not legible. It has been placed in the application file, but the information referred to therein has not been considered. In order to correct this issue, applicant must provide a copy of sufficient clarity and resolution that it remains legible upon scanning of each cited foreign patent document and non-patent literature publication or that portion which caused it to be listed.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 

The following rejection is maintained. 
Claims 21, 26-29, 31, 32, 35-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and ‘as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355).
It is noted that the 2019 Revised Patent Subject Matter Eligibility Guidance (January 2019) revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated into a practical application, is directed to the judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim. 
Step 1: The claimed invention (claim 21 being representative) is directed to a method. Therefore, the claims fall into one of the four statutory categories. [Step 1: YES]
Step 2A – Prong 1: The claimed invention (claim 21 being representative) recites the following limitations that are considered an abstract idea as enumerated in the 2019 PEG:
using a computer system, aligning the tumor sequence with the normal sequences and determining a degree of similarity between aligned tumor and non-tumor sequences; 
filtering out aligned tumor sequences that have a threshold degree of similarity to matched non-tumor sequences based on computer algorithms to generate filtered sequence reads; and identifying a tumor-specific mutation by comparing the filtered sequence reads to a reference. 
Under the updated 2019 Guidance, in determining what a claim is “directed to,” we first look to whether the claim recites any judicial exceptions, such as “mathematical concepts”, “mental processes”, and/or “certain methods of organizing human activity”. Mathematical concepts include mathematical relationships, mathematical formulas or equations, and mathematical calculations. 
Under the broadest reasonable interpretation (BRI), a review of the specification [pages 28-30] teaches software and algorithms for aligning sequences and determining similarity. Therefore, when read in light of the specification, the using and determining steps necessarily require mathematically relating data since software programs necessarily involve mathematical relationships/calculations. Additionally, with the exception of using a computer system, there is nothing in the claims themselves that foreclose these steps from being performed by a human, mentally or with pen and paper. Such mental observations or evaluations fall within the “mental processes” grouping of abstract ideas.  
Under the BRI, the filtering step is also based upon a computer algorithm and therefore necessarily requires mathematically relating data (when read in light of the specification) since software for performing the claimed functions necessarily involves mathematical relationships/calculations. Additionally, with the exception of using a computer system, there is nothing in the claims themselves that foreclose this step from being performed by a human, mentally or with pen and paper. Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 
Under the BRI, the identifying step encompasses observation and analysis. That is, with the exception of using a computer system, there is nothing in the claims themselves that foreclose this step from being performed by a human, mentally or with 
Step 2A - Prong 2: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  In this case, the claimed steps that are not part of the abstract idea are as follows: 
sequencing a nucleic acid molecule from a tumor sample obtained from a patient thereby generating tumor sequences, sequencing a nucleic acid molecule from a non-tumor sample obtained from the patient thereby generating non-tumor sequences; 
administering to the patient on a chemotherapeutic agent that is specific for the the tumor-specific mutation.
Under the BRI, both the sequencing step merely obtains data for use by the abstract idea (i.e. pre-solution activity). Therefore, this step amounts to insignificant extra-solution activity and are not indicative of integration into a practical application. See MPEP 2106.05(g). 
With regards to the amended administering step, as noted in the previous Office action, the updated MPEP 2106.04(d)(2) is clear that the treatment or prophylaxis limitation must be “particular”, i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). See also 2019 PEG Advanced Module (Slides 27, 28).  In this case, the amended limitation does not require administering any particular compounds or therapeutics to the patient on a chemotherapeutic agent (see also the rejection under 35 USC 112b below). Contrast this with MPEP 2106.04(d)(2) which shows a specific treatment to be “administering a lower than normal dosage of a beta blocker medication to a patient identified as having the poor metabolizer genotype”. This administration step is particular (since it identifies a specific class of drugs, dosage, and patient population), and integrates the mental analysis step into a practical application. As such, this step amounts to instructions to “apply” the exception in a 
With regards to the computer system, this feature is recited so generically that it can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. See MPEP 2106.05(h). Even when viewed in combination, the additional elements in this claim do no more than automate the abstract idea that a practitioner would perform (e.g. obtain and analyze sequence data), using the computer components as a tool. While this type of automation may improve the quality of the data and/or the life of a practitioner there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016). See also updated 2019 PEGs (Example 46).   Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application. [Step 2A, Prong 2: NO] 
Step 2B: Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, the sequencing steps (including the full limitations and not just the verbs) amount to nothing more than insignificant extra-solution activity. Additionally, the examiner takes official notice that sequencing DNA (from tumor and non-tumor samples) was well known in the art. Therefore, these steps remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. With regards to the newly recited administering step, this also does not amount to significantly more for the reasons set forth above.  A review of the prior art also teaches that methods for administering therapeutic agents is routine and 
With regards to the claimed computer system, as explained with respect to Step 2A Prong Two, these limitations are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Furthermore, the courts have also explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Even when considered in combination, these additional steps/elements represent insignificant extra-solution activity and mere instructions to apply an exception, which cannot provide an inventive concept [Step 2B: NO]. The claim is not eligible. 
Dependent claims 26-29, 31, 32, 35-37 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. In particular, dependent claims 26-29, 31, 32, 35-37 are directed to limitations that further limit the specificity of the abstract idea (e.g. comparing tumor sequence reads to a library), which is still part of the abstract idea, or the nature of the data used by the abstract idea (specific types of tumor samples, intronic regions), which is entirely directed to insignificant extra-solution activity for reasons discussed above. As such, the claimed subject matter fails to rise to the level of “significantly more” than the judicial exception for the reasons set forth above. Claim 38 does require determining a treatment regimen specific for the patient and administering the treatment regimen to the patient. However, the treatment is not limited to any particular disease or types or therapeutic agents.  Therefore, this step does not amount to a particular treatment. See Vanda memo.
Therefore, based on the two-part analysis, the instantly rejected claims as a whole are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50). 


Response to Arguments
Applicant’s arguments, filed 02/11/2021, have been fully considered but are not persuasive for the following reasons. 
Applicant argues that the claims are patent eligible as they are considered a ‘method of treatment’ and result in an administering step that is “particular” in that the chemotherapeutic agent must be specific for the identified tumor-specific mutation. In response, a careful review of claim 21 requires administering to a patient who is already on a chemotherapeutic agent, i.e. it does not require administering anything in particular nor does it impose any boundaries on what is being administered. As noted above, the updated MPEP 2106.04(d)(2) is clear that the treatment or prophylaxis limitation must be “particular”, i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). See also 2019 PEG Advanced Module (Slides 27, 28).  In this case, the claim does not require administering any particular compounds or drugs to the patient who is already on a chemotherapeutic agent (see also the rejection under 35 USC 112b below). Contrast this with MPEP 2106.04(d)(2) which shows a specific treatment to be “administering a lower than normal dosage of a beta blocker medication to a patient identified as having the poor metabolizer genotype”. This administration step is particular (since it identifies a specific class of drugs, dosage, and patient population), and integrates the mental analysis step into a practical application. As such, this step amounts to instructions to “apply” the exception in a generic way. Thus, the administration step as claimed does not integrate the mental analysis step into a practical application. See also the Vanda Memo (June 2018), which also clearly identifies a particular drug and dosage to a particular patient population. Therefore, the claims as a whole do not integrate the abstract idea into a practical application. 
Claim rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 21, 26-29, 31, 32, 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim(s) 21 is/are also rejected due to said dependency.
Claim 21 recites “…and administering to the patient on a chemotherapeutic agent that is specific for the the tumor-specific mutation.” In this case, the above phrase generically requires “administering” to a patient who on a chemotherapeutic agent, i.e. it does not require administering anything in particular nor does it impose any boundaries on what is being administered. Therefore, it is unclear what therapeutic drug or compound is actually being administered to said patient. Clarification is requested via amendment.
Furthermore, the claims are not limited to any particular type of cancer or any particular types of tumor-specific mutations (e.g. which are conventionally associated with specific SNPs for example). Therefore, it is unclear as to the metes and bounds of a chemotherapeutic agent that is specific for the the tumor-specific mutation such that the artisan would recognize what structural and/or functional limitation is intended, i.e. in what way is the agent “specific.”  Clarification is requested via amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claim Interpretation
For purposes of applying prior art, the instantly claimed invention is broadly interpreted as being directed to a method for detecting tumor-associated markers comprising: sequencing a nucleic acid molecule from a tumor sample obtained from a patient thereby generating tumor sequences, sequencing a nucleic acid molecule from a non-tumor sample obtained from the patient thereby generating non-tumor sequences; aligning the tumor sequence with the normal sequences and determining a degree of similarity between aligned tumor and non-tumor sequences; filtering out aligned tumor sequences that have a threshold degree of similarity to matched non-tumor sequences based on computer algorithms to generate filtered sequence reads; identifying a tumor-specific mutation by comparing the filtered sequence reads to a reference; and 

Claims 21, 26-29, 31, 32, 35-37 are rejected under 35 U.S.C. 103(a) as being unpatentable Cibulskis et al. (WO2014036167; Pub. Date: 03/06/2014) in view of Sugarbaker et al. (US 2010/0196898; Pub. Date: Aug. 5, 2010).
Cibulskis teaches methods for detecting variants in sequencing data. Regarding claim 21, Cibulskis teaches a method of analyzing a nucleic acid for a biomarker associated with a tumor comprising: (see the abstract; paragraphs [0008], [0042], [0043]) generating tumor sequence reads by sequencing nucleic acid from a tumor sample of a patient; (paragraphs [0008], [0037], [0042], [0140]); generating normal sequence reads generated by sequencing nucleic acid from a normal sample of the patient; (paragraphs [0008], [0009], [0037], [0042], [0050], [0136], [0137], [0140]). 
Cibulskis teaches comparing the tumor and normal sequence reads; (paragraphs [0037], [0050], [0051]); aligning tumor and normal reads according to stringent criteria (which necessarily includes degree of similarity determinations) (paragraphs [0008], [0009], [0042], [0051]); filtering the tumor sequence reads based on the comparison (paragraphs [0008], [0009], [0042], [0051]); and filtering out tumor sequences that do not meet the filtering criteria [0080]. 
Cibulskis teaches realigning the sequences against a reference genomic sequence [0080]; and further analyzing the resulting alignments in order to identify  tumor-specific mutations in the filtered sequence reads (paragraphs [0008], [0035], [0042], [0051]), wherein the mutations are somatic variants. 
Cibulskis does not teach administering therapeutic agents to a patient as claimed. However, Cibulskis at a minimum suggests this feature by teaching that their methods are applicable for personalized cancer therapy [0014]. 
Moreover, Sugarbaker teaches methods for detecting disease associated mutations that include administering therapies to subjects based on tumor-specific mutations [0028, 0181], which broadly reads on agents that are tumor-specific given the breadth of the claims. Sugarbaker also teaches generating nucleic acid sequences associated with normal and tumor samples [ref. claim 1], and aligning and filtering sequences based on filtering critiera [0230; Figure 1].

Regarding dependent claims 26-29, 31, 32, 35-37, all aspects of these claims are taught or suggested by the combination of Cibulskis and Sugarbaker. Regarding claim 26, Sugarbaker teaches Sanger sequences [0192, 0242, ref. claim 46]. Cibulskis teaches tumor and non-tumor sequences correspond to a panel of genes known to be associated with cancer [0017] and correspond to coding regions [0079, 0080], as in claims 27 and 28.  Cibulskis teaches tumor samples from tissue and blood specimen with circulating tumor DNA [0139, 0140], as in claims 31 and 32. Cibulskis teaches determining mutations from a reference database (i.e. library) [0064, 0150], as in claim 35, and assigning scores associated with the sequences [0091, 0135, 0166], as in claims 36 and 37.
Response to Arguments
Applicant’s arguments, filed 02/11/2021, have been fully considered but are not persuasive for the following reasons. 
Applicant argues that Cibulskis fails to disclose a method in which sequences from tumor and non-tumor sample of the same patient are aligned and filtered to detect a tumor-associated biomarker and to use the identified tumor specific mutation to select a chemotherapeutic agent to administer to the patient. 
In response, it is first noted that the instant claims do not require any step for “selecting” a chemotherapeutic agent to administer to the patient. As such, the totality of applicant’s arguments on this point are moot. In response to the additional issues, Cibulskis teaches a method of analyzing a nucleic acid for a biomarker associated with a tumor that includes sequencing nucleic acid from a tumor sample of a patient [0008], [0009], [0037], [0042], [0050], [0136], [0137], [0140]); aligning tumor and normal reads according to stringent criteria (which necessarily includes degree of similarity determinations) (paragraphs [0008], [0009], [0042], [0051]); filtering the tumor sequence reads based on the comparison (paragraphs [0008], [0009], [0042], [0051]); 
Cibulskis does not teach administering therapeutic agents to a patient as claimed. However, Cibulskis at a minimum suggests this feature by teaching that their methods are applicable for personalized cancer therapy [0014] and Sugarbaker teaches methods for detecting disease associated mutations that include administering therapies to subjects based on tumor-specific mutations [0028, 0181], as well as generating nucleic acid sequences associated with normal and tumor samples [ref. claim 1]; aligning and filtering sequences based on filtering critiera [0230]. Therefore, this limitation would have been obvious for reasons discussed above. Furthermore, in response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). For these reasons, absent any evidence to the contrary, the rejection is maintained. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PABLO S WHALEY/Primary Examiner, Art Unit 3619